OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on December 1, 1989 and is currently in good standing. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State. Her affidavit states that she was admitted to practice in the District of Columbia, the Commonwealth of Massachusetts and Maine in 1989, 1990 and 1991, respectively, that she has never practiced law in New York and that she is resigning *242because she has relocated to Maine and cannot continue to pay her attorney registration fee in New York. There are currently no complaints pending against her.
Accordingly, we grant the application and direct that her name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Green, Pine and Balio, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.